Citation Nr: 0317313	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision which 
granted an increase in a 10 percent rating for a right knee 
disability; the RO assigned a separate 10 percent rating for 
right knee instability, plus a separate 10 percent rating for 
right knee arthritis with limitation of motion.  A requested 
Board hearing was scheduled and rescheduled, but the veteran 
failed to report for the hearing (last scheduled for March 
2003).


FINDINGS OF FACT

The veteran's right knee disorder is manifested by no more 
than slight instability.  The right knee disorder is also 
manifested by arthritis with limitation of motion; 
considering the effects of pain, extension is limited by 
about 15 degrees, and flexion is limited to about 120 
degrees.  


CONCLUSIONS OF LAW

The right knee disorder is 10 percent disabling based on 
instability, and it is also 20 percent disabling based on 
arthritis with limitation of motion.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was born in January 1921 and is now 82 years old.  
He served on active duty in the Army from January 1943 to 
January 1946.  His service medical records indicate that he 
suffered a simple avulsion fracture of the distal portion of 
the right patella.  

In December 1946, the RO granted service connection and a 
noncompensable rating for a knee disorder.  In November 1954, 
the RO increased the right knee disability rating to 10 
percent.  In February 2000, the veteran submitted his current 
claim for an increased rating for his right knee disability.  

VA treatment records show that in October 1999 the veteran 
complained of pain and swelling of the right knee.  It was 
noted that there was swelling and crepitation on flexion and 
extension of the right knee, and X-rays showed severe 
degenerative joint disease.  The assessment was degenerative 
joint disease of the right knee.  An April 2000 clinic entry 
notes that the veteran complained of right knee pain and 
swelling.  He stated that the swelling had become 
progressively worse and that his knee would give way.  The 
examiner reported that extension was -10 degrees and that 
flexion was 135 degrees.  There was 2.5 cm. right quadriceps 
atrophy.  The impression was degenerative arthritis of the 
right knee.  The examiner noted that a right total knee 
replacement should be considered.  

The veteran underwent a VA compensation examination two days 
later in April 2000.  He reported that over the past few 
years his right knee pain had been increasing.  He indicated 
that his walking had been limited and that he had developed 
increasing pain with recurrent swelling about his knee.  He 
noted that he would occasionally have pain at night.  The 
veteran stated that he used a cane occasionally when walking 
and that he also used a patella tracking brace.  He 
complained of loss of range of motion.  He reported that he 
occasionally took anti-inflammatories for the discomfort.  He 
complained of a popping and a catching sensation about the 
knee, but he denied any giving way.  The examiner reported 
the right knee had motion from 5 degrees lack of full 
extension to 120 degrees of flexion.  There was no varus or 
valgus instability.  There were negative anterior and 
posterior drawer and negative Lachman's signs.  There was 
some pain with a McMurray maneuver, but no obvious pop and no 
effusion.  The patella was large and there were some 
osteophytes about the medial border.  There was otherwise 
normal patellar tracking and there was some mild crepitus.  
There was joint line tenderness to palpation in the medial 
joint line.  X-rays of the right knee demonstrated 
tricompartmental moderate to severe degenerative joint 
disease with significant medial joint space narrowing and 
osteophytes present throughout.  The impression was status 
post healed right patellar fracture, and post-traumatic 
degenerative arthritis of the right knee.  

An April 2000 RO decision granted an increased rating for a 
right knee condition, assigning a separate 10 percent rating 
for instability, plus a separated 10 percent rating for 
arthritis with limitation of motion.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  A VA examination has been provided, 
and relevant medical records have been obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Currently, the veteran's right knee disorder is rated 10 
percent for instability, plus 10 percent for arthritis with 
limitation of motion.  The dual rating method for 
instability, and for arthritis with limitation of motion, is 
permitted by precedent opinions of the VA General Counsel.  
VAOPGCPREC 23-97 and 9-98.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg (knee) to 60 degrees warrants 
a 0 percent rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
is warranted when flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg (knee) to 5 degrees warrants 
a 0 percent rating.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating requires that extension be limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

With regard to instability, the medical evidence shows that 
the veteran's right knee disability is productive of no more 
than slight instability, and such is to be rated 10 percent 
under Code 5257.  At the April 2000 VA compensation 
examination, objective tests for instability were negative, 
and the recent outpatient treatment records also contain no 
objective findings of instability.  In the absence of 
credible evidence of moderate recurrent subluxation or 
lateral instability, a higher rating of 20 percent for 
instability is not warranted under Code 5257.  

With regard to the 10 percent rating which has been assigned 
for arthritis of the right knee with limitation of motion, 
there is X-ray evidence of arthritis.  Some outpatient 
records in recent years refer to the right knee arthritis as 
being severe in degree, to the extent that a right knee 
replacement was being considered.  The veteran complains of 
limitation of right knee motion and pain.  The examination 
and treatment records include reference to objective signs of 
pain on motion.  At an April 2000 outpatient visit, range of 
motion of the right knee was measured as minus 10 degrees 
extension to 135 degrees flexion.  At the compensation 
examination a couple of days later, right knee motion was 
reported as from minus 5 degrees exension to 120 degrees 
flexion.  At worst, measured right knee flexion is 120 
degrees, which would be rated 0 percent under Code 5260.  
Even considering the effects of pain on use and during flare-
ups, there is no credible evidence that flexion is limited to 
the degree required for higher rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(effects of pain on motion is to be considered).  The worst 
recently measured limitation of extension of the right knee 
is 10 degrees, which is considered 10 percent disabling under 
Code 5261.  However, it seems quite possible that, due to 
pain on use and during flare-ups, right knee extension might 
be further limited.  With application of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board estimates that, 
due to pain on use and during flare-ups, right knee extension 
is limited to about 15 degrees; such supports a 20 percent 
rating under Code 5261.  

In sum, the veteran's right knee disorder is to be separately 
rated 10 percent based on instability, and it is also to be 
separately rated 20 percent based on arthritis with 
limitation of motion.  The combined right knee disability 
rating is 30 percent.  38 C.F.R. § 4.25.  To this extent, an 
increased rating for a right knee condition is warranted.



ORDER

The veteran's right knee disorder is to be separately rated 
10 percent based on instability, and it is also to be 
separately rated 20 percent based on arthritis with 
limitation of motion.  To this extent, the appeal for an 
increased rating for a right knee disorder is granted.


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

